Citation Nr: 0119196	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  99-22 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for obstructive airway 
disease.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active duty from April 1953 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

The veteran contends that he has developed chronic 
obstructive airway disease as a result of active service.  He 
notes that he was treated for pharyngitis and pneumonitis 
during active service, and states that he has experienced 
occasional relapses of these disabilities since that time.  
He believes that the illnesses for which he was treated 
during service led to the development of his current chronic 
disability.  The veteran states that a VA doctor has 
indicated that a relationship between the disabilities for 
which he was treated in service and his current disability is 
possible, but that more records are needed before confirming 
this opinion.  The veteran notes that his original claims 
folder has been lost by the VA.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In this case, a review of the service medical records 
indicates that the veteran was treated for various 
respiratory illnesses during active service, including 
pharyngitis and pneumonitis.  He has a current diagnosis of 
obstructive airway disease.  The November 1998 rating 
decision which denied entitlement to service connection for 
obstructive airway disease did so on the basis that there was 
no evidence of a relationship between the veteran's current 
disability and the illnesses for which he was treated during 
active service.  The RO mailed the veteran a copy of this 
decision in December 1998.  At this juncture, the Board notes 
that the veteran's original claims folder is missing, and the 
current claims folder is a partial reconstruction.

The veteran appeared for follow-up treatment at his VA doctor 
in September 1999.  He presented the doctor with a copy of 
some service medical records, and requested that he give an 
opinion as to the possibility of a relationship between his 
current disability and the disabilities that were treated 
during service.  The examiner stated that the possibility was 
there, but that he would not be able to give an accurate 
opinion without examining the missing records.  The RO noted 
this statement in the November 1999 supplemental statement of 
the case.  However, while the record indicates that a search 
has been made to find the missing claims folder, there is no 
indication that an attempt has been made to replace any 
medical records it may have contained.  Furthermore, the 
veteran noted at a September 1998 VA examination that he had 
been receiving treatment for his disability from a private 
doctor for several years.  These records are not contained in 
the claims folder.  The VA has a duty to assist the veteran 
in obtaining the evidence that may potentially demonstrate a 
relationship between his current disability and the 
disabilities for which he was treated during active service.  
38 U.S.C.A. § 5107 (West 1991).  Therefore, the Board 
believes that the RO should contact the veteran and attempt 
to obtain copies of all treatment records.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
obstructive airway disease since 
discharge from active service.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims folder.  

2.  The RO should make an additional 
attempt to locate the veteran's original 
claims folder.  If the original claims 
folder cannot be located, this should be 
noted in the current claims folder, and 
all steps that are taken to find it 
should be documented.

3.  After the above has been completed to 
the extent that is possible, the veteran 
should be afforded a VA respiratory 
examination to determine the nature and 
etiology of his current obstructive 
airway disease.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  All indicated tests and 
studies should be completed.  Thereafter, 
the examiner should attempt to express 
the following opinion: Is it as likely as 
not that the veteran's obstructive airway 
disease was caused by or is the result of 
the respiratory illnesses for which he 
was treated during active service?  The 
reasons and bases for this opinion should 
be provided in a typewritten report.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





